Abatement Order filed February 20, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00767-CR
                                 ____________

                        CURTIS ELL WHITE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 183rd District Court
                              Harris County, Texas
                         Trial Court Cause No. 1372505


                            ABATEMENT ORDER

      The reporter’s record in this case was due October 14, 2013. See Tex. R.
App. P. 35.1. On October 30, 2013, this court ordered the court reporter to file the
record within 30 days. The record was not filed. On January 3, 2014, this court
again ordered the court reporter to file the record within 30 days and instructed the
court reporter that if the record was not filed, the court would order the trial court
to conduct a hearing to determine the reason for failure to file the record. The
record has not been filed with the court. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). Because the reporter’s record has not been filed timely as ordered, we
issue the following order.

      We direct the judge of the 183rd District Court to conduct a hearing at
which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as
to whether the court reporter should be held in contempt of court for failing to file
the reporter’s record timely as ordered. We order the court to prepare a record, in
the form of a reporter’s record, of the hearing. The judge shall make findings of
fact and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.



                                    PER CURIAM